Broyles, C. J.
1. The court did not err in overruling those grounds of the motion for a new trial which were based upon alleged newly discovered evidence, it not appearing by affidavit of the accused and his counsel that they did not know of the existence of such evidence before the trial. Park’s Ann. Code, § 6086.
2. The verdict was authorized by the evidence, and, having been approved by the trial judge, and no error of- law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.